IH    THE
                      TEXAS COURT OFF' CRIMINAL APPEALS,
                               AUSTIN,TEXAS.                               November 18, 2015

IH RE ESTRADA,                          §
              PETITIONER
VS                                      §       CAUSE NO.       PD-0726-15

THE STATE OF TEXAS                      §

                   MOTION FOR RECONSIDERATION /MHEA^^C^^^
                                                                   --- ^ ^
      COMES NOW HARK ANTHONY ESTRADA,          Petitioner       in the above styled
cause to present this his Motion for recons ideration/reTfi^rMl^Kof
his DNA Petition for Discretionary review and in support states
the   following?
                                        I

       Petitioner timely filed his DNA Petition f6r Discretionary
review on August 19,2015 and on November 4, 2015 this court refused
it without explanation. Petitioner is a layman to the-law and he t'S
left with the question as to why it was refused by this court and
if the Court of     Criminal Appeals even reviewed it.
       Petitioner raised several questions of            law as    to whether the
13th Court of Appeals      decision to deny Estrada's Appeal was
diametriealy opposed and contrary*to previous holdings of other
court of-appeals as well as rulings-of this Court of Criminal Appeals
as applied to DNA evidence. Petitioner cited several standing caselaw
to support his claim that his issues that were presented to this court
that pertain to DNA evidence are similar in nature where DNA testing
was   granted by this honorable    court.
                                        II

       Petitioner described    facts    in evidence      that    deal   with DNA that          -•*•'
were inconcluesive as to       the identity of those items in evidence
in which the petitioner gave a theory to support his claim of an
"unknown intruder" who left his/her DNA at the scene during the
attack and murder of the victim.        Dr.    Harry J. Bonnell,         a pathologist
in San Diego,      CA. reviewed the entire record and the DNA lab reports
and concluded that the DNA in blood found at              the scene could well
have been left by the victims attacker, acording to the victims
wounds as he describes in his      affidavit.      Dr.    Bonnell       also stated that
the items in DNA       should be retested as      there are now newer methods.


                                        1.
                                        CONCLUSION

        Petitioner does      not know as       to why his DNA Petition for
Discretionary>review has been refused-'by this court,                            as he has
prepared and presented a Petition as well                    as he    could according to
the    law.   Petitioner     stated    the~-facts     in   evidence       that   was   before      the

court and cited caselaw that shows that DNA testing was                             granted as
where those cases were          similar in nature.           Petitioner presented a
affidavit      from a well     creditable Pathologist with a plethora amount
of experiance,       where the doctor          states that      the DNA      in evidence
should be retested           and gives his expert^opinion as to why.
                                             PRATER

        Petitioner prays that his Motion for reconsideration/rehearing1
be    granted and that his          DNA Petition for Discretionary Review be

heard or presented to the Judges of this                     Court of Criminal            Appeals.
Petitioner also prays that this Court grant his Petition,                              where he
has shown that his DNA Motions                should have been granted by the 13th
District Court of Appeals as well as the Trial court, based on previous
court rulings where the issues are similar in nature as                             they pertain
to the    evidence    in DNA and       it's    identity.
                                                               ResD^ctfully Submitted,

                                                              MM^a^estrada
                                                               TDCJ   #    1568684
                                                               McCONNEL      UNIT
                                                               3001   SOUTH       EMILY'DRIVE
                                                               BEEVILLE,TX.         78102

                               C??IIIICAIE_pF_SERVICE^
        I, MARK ANTHONY ESTRADA, d~o certTfy that a true and correct copy
of the foregoing Motion fbr recosideration/rehearing has been mailed
in the prison mailbox^with first class postage pre-paid toi
ABEL    ACOSTA-CLERK    OF    THE    TEXAS    COURT   OF   CRIMINSL       APPEALS,     P.O.   BOX
12398,    CAPITAL    STATION,       AUSTIN,TX.      78711.



                                                               MARK   ANTHONY       ESTRADA
                                                               TDCJ   #    1568684
                                                               McCONNEL      UNIT
                                                               3001   SOUTH       EMILY    DRIVE
                                                               BEEVILLE,TX.         78102

                                                              $0U. I2,£dtMARK ANTHONY ESTRADA #1568684
McCONNELL    UNIT
3001 SOUTH EMILY DRIVE                                   SAW AMTO&ffiyHBZ3m---'ZpZi^
                                                        "53T-*™» 'j*~'i^"rt.-iii'((r"i"ii~'"i",4.Tit"'"vrwnw!"*
                                          MR.   ABEL    ACOSTA -               CLERK
                                          TEXAS COURT OF CRIMINAL APPEALS
                                          P.O.BOX      12398
                                          CAPITAL      STATION
                                          AUSTIN,TX.       78711
LEGAL MAIL
                    LEGAL   MAIL
                                   tt:j:30» SODS        ''i'if»'l''iJ'l''IIJ'l'Ml«»"»'iJ|!'.||j'lii'.»'Jl»..//J./J.i./